Case 5:18-cv-00087-LGW-BWC Document 13 Filed 05/14/20 Page 1 of 1

FILED
AO 450 (GAS Rev 10/03) Judgment in a Civil Case US. DISTRICT COURT
iF! [Orme mays

United States District Court» "14 Pp 317

 

Southern District of Georgia cLerK CO Qetan
Johnny Antwone Colquitt,
Plaintiff,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CV518-87

James Deal; Edwina Johnson; and Terry Wilson,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

VW] Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of the Court entered this 7th day of May 2020, adopting the
Report and Recommendation of the Magistrate Judge, judgment is hereby entered dismissing

Plaintiff's Complaint, and denying leave to appeal in forma pauperis. This case stands closed.

 

 

    

 

 

Approved by:
HON. LISA GODBEY WOOD, JODGE
uNrle STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
j (nM | , LO John E. Triplett, Acting Clerk
Date = * A Clerk

GAS Rev 10/1/03
